t c memo united_states tax_court dennis e runkle and debra a runkle petitioners v commissioner of internal revenue respondent docket no filed date dennis e and debra a runkle pro sese timothy a lohrstorfer for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioners’ federal_income_tax for through and including years at issue and determined that petitioners were liable for the addition_to_tax under sec_6651 f for fraudulent 1all section references are to the internal_revenue_code in continued failure_to_file a timely income_tax return and alternatively under sec_6651 for failure_to_file timely respondent also determined that petitioners were liable for the years at issue for the penalty under sec_6654 for failure to pay estimated_taxes after concessions the issues to be decided include whether petitioners are liable for the addition_to_tax under sec_6651 for fraudulent_failure_to_file a timely income_tax return we hold that petitioners are liable we therefore do not need to decide alternatively whether petitioners are liable for the addition_to_tax under sec_6651 the second question we are asked to decide is whether petitioner dennis e runkle mr runkle is entitled to deduct business_expenses in excess of the 2-percent deduction ratio of expenses to income that respondent allowed in the notice_of_deficiency deficiency_notice dated date based upon the expenses mr runkle claimed regarding his insurance-related business on the previous years’ tax returns we hold that he is not the third issue is whether petitioners are liable for the years at issue for the addition under sec_6654 for failure to pay estimated_taxes we hold that petitioners are liable continued effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts have been stipulated the stipulation of facts and accompanying exhibits are incorporated by this reference and the facts are so found petitioners resided in fort wayne indiana when they filed the petition general background of petitioners both petitioners were self-employed entrepreneurs with financial and business experience mr runkle was self-employed in bicycle sales from to during which time he hired a bookkeeper or certified_public_accountant to maintain the books_and_records for the bicycle sales activity mr runkle then became involved in insurance sales as an independent insurance agent in and has been a self-employed insurance agent since he has held a life underwriters training counsel fellow lutcf certification since at least during the years at issue mr runkle also sold computers and computer equipment and he obtained a 2-year associate’s degree as a paralegal through a correspondence school in the mid- 1990s mr runkle began operating dr financial inc in the 1990s to promote the sale of insurance products and annuities he also served on the financial commission of the calvary temple church mrs runkle operated the canyon kennel as a sole_proprietorship since its inception in through at least she provided dog and cat kenneling and grooming services through canyon kennel she maintained a checking account and was responsible for paying the canyon kennel’s bills and collecting its income filing of tax returns american institute philosophy petitioners timely filed their federal_income_tax returns for all years before and paid the related taxes due on date petitioners applied for a dollar_figure home equity loan line of credit with garrett state bank to pay their taxes for petitioners timely filed a joint_return for showing a tax_liability of dollar_figure which they paid with the loan proceeds from garrett state bank in the fall of petitioners attended a seminar sponsored by the american institute for the republic american institute at which it promoted its untaxing program the american institute purported to advise petitioners how to opt_out of the system of paying taxes and provided petitioners with letters to send to respondent’s service_center and agents in petitioners’ effort to opt_out of the taxing system 2mr runkle showed his monthly gross_income as dollar_figure in the home equity loan application and showed his monthly net_income as dollar_figure mrs runkle showed her monthly gross_income as dollar_figure and her monthly net_income as dollar_figure petitioners paid approximately dollar_figure to the american institute and wrote untaxing service in the memo section of the checks and final payment for untaxing petitioners did not file a federal_income_tax return for any year after nor have they made any estimated income_tax payments regarding those years with one lone exception mr runkle made a dollar_figure payment towards his federal_income_tax for on date mr runkle made no payments for years until date at which time he made separate dollar_figure payments towards each of the years and american institute’s untaxing service instead of filing tax returns and making payments petitioners began sending correspondence typical of other untaxing programs to respondent’s cincinnati service_center in date specifically petitioners sent a letter dated date in which they stated that they hold the sincere belief that the federal_income_tax laws do not apply to them and they firmly believe that the irs is operating under secret jurisdiction and as such is operating unlawfully in a second letter of the same date petitioners stated that they recently found that the irs was operating under color of law and that the irs was attempting to extort money from them this is a formal demand that the irs cease and desist from such activity at once petitioners then sent an additional letter on date to respondent’s cincinnati service_center advancing other frivolous tax-protester type arguments in this letter petitioners declared that they were not taxpayers under the code and dismissed the sections cited by respondent as not being positive law petitioners did not conduct any independent research to support the statements in petitioners’ letters to respondent petitioners maintained contact with the american institute from date through at least in the course of petitioners’ dealings with respondent both administratively and judicially the american institute provided petitioners with rebuttal arguments to respondent’s positions tax planning activities sometime between and mr runkle met certified_public_accountant william boeykens mr boeykens for what mr runkle characterized as mainstream tax planning using partnerships living trusts and pour-over wills mr runkle and mr boeyken sec_3 promoted and sold these partnership packages as an income_tax and estate_tax planning program to their clients during through mr runkle used his knowledge of 3mr boeykens advised mr runkle that he was crazy for becoming involved in the american institute’s untaxing service despite this advice petitioners did nothing to undo their involvement income gift and estate_tax law to promote and sell these programs to his clients mr runkle failed to maintain records of his income and expenses for this income and estate_tax planning activity failure to maintain adequate_records mr runkle also did not maintain books_and_records of his income and expenses for his insurance sales activities nor did he maintain books_and_records for his computer sales activities for the years at issue although he maintained a check register for the years at issue mr runkle threw away his check registers after he balanced his checking account mrs runkle destroyed her books_and_records for the canyon kennel for the years at issue threw away the check registers she briefly maintained for canyon kennel and threw away the bank statements after she balanced the bank account during the years at issue petitioners’ family limited_partnership petitioners formed the elknur4 family limited_partnership on date petitioners have been the general partners of the elknur family limited_partnership each holding a 2-percent interest a sec_4 elknur is runkle spelled backwards 5we note that this date is a mere days after revenue_agent andrews mailed mr runkle a notification letter that respondent was examining mr runkle for failure_to_file returns for and general_partner and a 5-percent interest as limited_partner petitioners’ children daniel j runkle dustin s runkle and dawn a runkle each held 29-percent interests as limited partners in the elknur family limited_partnership from its formation through at least date petitioners transferred title to their personal_residence to the elknur family limited_partnership by quitclaim_deed dated date in accordance with their partnership_agreement petitioners received no consideration in exchange for their transfer of their personal_residence to the elknur family limited_partnership the quitclaim_deed referenced the consideration as one dollar and other valuable consideration moreover despite their contribution to the partnership petitioners remained obligated to pay the outstanding obligations on the residence petitioners opened a business checking account for the elknur family limited_partnership on date and mr runkle deposited insurance commission checks into the business checking account for the elknur family limited_partnership during and petitioners used the partnership’s checking account to pay personal expenses including doctor bills and loan payments petitioners caused the elknur family limited_partnership to file form_1065 u s partnership return of income for and every year thereafter petitioners submitted a purchase order to the r v center inc on behalf of the elknur family limited_partnership for the purchase of a coachman recreational vehicle for dollar_figure on date petitioners caused the coachman to be titled in the name of the elknur family limited_partnership although petitioners personally borrowed dollar_figure from the three rivers federal credit_union and traded in a starcraft they owned in the loan application with the credit_union petitioners showed mr runkle’s annual take home pay as dollar_figure and mrs runkle’s as dollar_figure petitioners provided the credit_union selected information returns forms for and regarding income mr runkle received petitioners presented no expense information to the credit_union to offset the and income reported on the forms audit examination mr runkle received correspondence from respondent during through advising him that he had a requirement to file tax returns mr runkle testified that he expected respondent to convince him that his untaxing assertions were inaccurate before he would cooperate with respondent’s examination of through when revenue_agent keith andrews notified mr runkle that respondent was examining years and and scheduled 6amounts have been rounded to the nearest dollar a meeting on date mr runkle responded that he was unavailable to meet on the scheduled date mr runkle did not propose an alternative date similarly when revenue_agent andrews issued an examination letter to mrs runkle for and mrs runkle neither appeared at the scheduled appointment nor rescheduled the appointment in response to the revenue agent’s summons directing mrs runkle to produce her books_and_records for and mr runkle advised revenue_agent andrews that mr runkle would accompany mrs runkle to her summons appointment four witnesses who refused to disclose their identities also attended the summons conference with petitioners at petitioners’ request both petitioners and revenue_agent andrews taped the summons conference at the summons conference mrs runkle demanded that revenue_agent andrews provide her with his personal_residence address as a prerequisite to her complying further with the summons when revenue_agent andrews refused to provide his personal address mrs runkle advised him that the summons conference was done as far as she was concerned she also advised revenue_agent andrews that she did not bring any books_and_records with her at the summons conference mr runkle demanded that revenue_agent andrews provide him with the code section that makes him liable for taxes to which revenue_agent responded that sec_6001 requires taxpayers to maintain books_and_records mr runkle advised revenue_agent andrews that he had researched sec_6001 and there was no requirement to file a tax_return under sec_6001 mr runkle encouraged revenue_agent andrews to take more time to research what part of the code made petitioners subject_to taxation revenue_agent andrews declined mr runkle’s offer revenue_agent andrews testified that he was intimidated by mr runkle’s questioning on tape in the presence of four unnamed witnesses revenue_agent andrews also testified that he concluded after the summons conference that he would need to issue information request letters to third parties who filed income information returns with respondent reporting income these third parties paid to petitioners in and revenue_agent andrews issued summonses on date to third- party payors to obtain income and expense information regarding petitioners petitioners filed a petition with the united_states district_court for the northern district of indiana indiana federal district_court to quash the summonses issued to the third-party payors the indiana federal district_court denied petitioners’ petition to quash the summonses issued to the third-party payors to save costs revenue_agent andrews agreed that garrett state bank need provide only the deposit items for petitioners’ accounts for and this included deposit information for both mrs runkle’s canyon kennel account and petitioners’ joint personal checking account based upon this deposit information revenue_agent andrews concluded that petitioners had sufficient income to require each of them to file tax returns for and neither petitioner produced any documentation to revenue_agent andrews during the course of his examination of each petitioner’s income_tax liabilities for and criminal investigation revenue_agent andrews referred each petitioner’s case to respondent’s criminal_investigation_division criminal_investigation_division special_agent matthew fabina special_agent fabina was assigned to investigate mr runkle’s failure_to_file income_tax returns special_agent fabina and special_agent david diffenbach attempted to interview mr runkle at his personal_residence on date mr runkle exercised his fifth_amendment rights and refused to speak with special agents fabina and diffenbach after mr runkle refused to be interviewed special_agent fabina contacted banks insurance_companies and third-party income sources to determine mr runkle’s income and special_agent fabina issued summonses to these third parties special_agent fabina caused summonses to be served on banks for specific bank account and loan documents pertaining to mr runkle and the elknur family limited_partnership for the years at issue the bank summonses mr runkle filed another petition with the indiana federal district_court to quash the bank summonses the indiana federal district_court again issued an order denying mr runkle’s petition to quash the bank summonses in its order however the indiana federal district_court granted the elknur family limited partnership’s unopposed motion to intervene in the summons enforcement action mr runkle testified that he considered the court’s granting the partnership’s motion to intervene to be a victory mr runkle shared this information with the american institute and the american institute assisted mr runkle in contesting on behalf of the partnership the bank summonses on date the elknur family limited_partnership through mr runkle as one of its general partners filed its petition to quash the garrett state bank summonses on date the indiana federal district_court issued its order rejecting as simply meritless the partnership’s arguments to quash the bank summonses special_agent fabina also caused summonses to be served on southwestern life_insurance co and union bankers insurance co for information regarding insurance policies sold by and compensation paid to mr runkle for through and including the insurance_company summonses on date mr runkle filed a petition with the federal district_court for the northern district of texas texas federal district_court to quash the insurance_company summonses a magistrate judge for the texas federal district_court issued findings and recommendations denying mr runkle’s petition to quash the insurance_company summonses the magistrate judge for the texas federal district_court found that mr runkle’s arguments to quash the insurance_company summonses were not supported by the statute or case law special_agent fabina also caused a summons to be served on rodman renshaw inc on date regarding income information and distributions made to mr runkle for through and including the rodman summons mr runkle filed a petition with the u s district_court for the northern district of illinois illinois federal district_court to quash the rodman summons on date special_agent fabina served a second summons on rodman renshaw inc on date second rodman summons mr runkle filed a petition with the illinois federal district_court to quash the second rodman summons on date the illinois federal district_court rejected mr runkle’s efforts to quash the rodman summons and the second rodman summons thereafter rodman produced the requested documents to respondent special_agent fabina learned that mr runkle on behalf of the elknur family limited_partnership purchased a kawasaki jet ski and a trailer for approximately dollar_figure from r d motorsports inc r d on date shortly thereafter special_agent fabina served a summons on r d for their books_and_records pertaining to all transactions involving mr runkle and the elknur family limited_partnership for the years at issue mr runkle advised randy bills of r d that respondent was prevented by court order from obtaining records of the elknur family limited_partnership and mr runkle threatened to sue mr bills if mr bills gave any documents to special_agent fabina even though mr runkle knew that there was never a court order that prevented respondent from summonsing and receiving documents and information pertaining to the elknur family limited_partnership in addition to all the actions to quash the various summonses petitioners filed a motion to dismiss this case on date petitioners testified that they filed their motion to dismiss as a tool to force respondent to concede the fraudulent_failure_to_file additions under sec_6651 for the years at issue deficiency notices by deficiency notices dated date respondent determined deficiencies in and additions to each petitioner’s federal income taxes as follows mr runkle deficiency addition_to_tax sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number mrs runkle deficiency addition_to_tax sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number year year petitioners timely filed a petition with this court for a redetermination opinion this case presents a brazen challenge to respondent’s determinations that the failure of two married self-employed individuals to file returns was fraudulent mr runkle a tax financial and insurance planner and his wife mrs runkle a pet kennel operator have persistently failed to file federal_income_tax returns for years since they acknowledged at trial that the untaxing program they asserted throughout this case from until as recently as their motion to dismiss filed date has no merit at trial petitioners proclaimed that they want to again participate in the federal_income_tax system we note that their wish to reenter is not without conditions however instead they have set their own terms for reentry first their terms of reentry include absolving them from the fraudulent_failure_to_file addition under sec_6651 and rather finding them liable for the failure_to_file addition under sec_6651 second mr runkle seeks additional business deductions which he cannot substantiate third petitioners ask us to absolve them of the addition_to_tax for failure to pay estimated_taxes under sec_6654 even though petitioners failed to produce any evidence challenging respondent’s determinations in essence petitioners having conceded respondent’s deficiency determinations now condition their reentry to the federal tax system on their own terms not those by which all other taxpayers must comply we begin with whether petitioners’ failure_to_file federal_income_tax returns was fraudulent under sec_6651 we then decide whether mr runkle is entitled to business_expenses in excess of those allowed by respondent in the deficiency_notice and then whether petitioners are liable for the estimated_tax addition under sec_6654 a fraudulent_failure_to_file returns individuals whose gross_income exceeds certain levels for a taxable_year are required to file an income_tax return sec_6012 if an individual fails to file an income_tax return the commissioner may impose an addition_to_tax up to percent per month of the amount_required_to_be_shown_as_tax up to a maximum of percent sec_6651 if the failure_to_file is fraudulent the addition_to_tax i sec_15 percent per month of the amount_required_to_be_shown_as_tax up to a maximum of percent sec_6651 the record reflects that petitioners did not file timely income_tax returns for the years at issue in fact the record reflects that petitioners as of the trial date have yet to file their returns for the years at issue we must determine whether their failure_to_file timely was fraudulent within the meaning of sec_6651 in determining whether a taxpayer’s failure_to_file is fraudulent we consider the same elements that are considered in imposing the fraud_penalty under sec_6663 102_tc_632 fraud is an intentional wrongdoing designed to evade tax known or believed to be owing 829_f2d_828 9th cir affg tcmemo_1986_223 796_f2d_303 9th cir affg tcmemo_1984_601 respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b clayton v commissioner supra the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir 69_tc_391 fraud is never presumed and must be established by independent evidence that establishes fraudulent intent edelson v commissioner supra 55_tc_85 fraud may be proven by circumstantial evidence because direct evidence of the taxpayer’s fraudulent intent is seldom available 317_us_492 80_tc_1111 67_tc_181 affd without published opinion 578_f2d_1383 8th cir the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 99_tc_202 56_tc_213 53_tc_96 courts have developed several indicia or badges_of_fraud from which the requisite fraudulent intent can be inferred they include failing to file income_tax returns understating income failing to maintain adequate_records concealing assets failing to cooperate with tax authorities asserting frivolous arguments and objections to the tax laws giving implausible or inconsistent explanations of behavior and failing to make estimated_tax payments 899_f2d_164 2d cir bradford v commissioner supra 91_tc_874 this list is nonexclusive niedringhaus v commissioner supra although no single factor is necessarily sufficient to establish fraud the existence of several indicia may constitute persuasive circumstantial evidence of fraud see bradford v commissioner supra failing to file income_tax returns a taxpayer’s intelligence education and tax expertise are relevant in determining fraudulent intent 79_tc_995 affd 748_f2d_331 6th cir 19_tc_631 respondent argues that given petitioners’ business background and other facts in the record they were aware of their obligation to file income_tax returns we agree mr runkle operated a bicycle sales business for years and has been a self-employed independent insurance agent he has held an lutcf life_insurance certification since at least and he obtained an associate’s degree as a paralegal through a correspondence school in the mid-1990s by his own testimony he 7we address petitioners’ failure to pay estimated_tax payments infra under the subheading entitled estimated_tax addition became involved in what he considers mainstream tax planning and promoted the sale of income and estate_tax planning programs using partnerships wills living_trust and other legal instruments as further evidence of mr runkle’s financial expertise mr runkle also formed dr financial inc to promote the sale of insurance and annuities and served on a church’s financial commission in addition mrs runkle successfully operated the canyon kennel as a sole_proprietorship for many years a taxpayer’s filing of income_tax returns in prior years is evidence that the taxpayer was aware of his or her obligation to file returns 92_tc_661 see also stalker v commissioner tcmemo_1981_544 petitioners had a history of consistently filing income_tax returns and paying the tax_liability before the years in issue the last year for which they filed a return petitioners had a federal tax_liability of dollar_figure which they timely paid with funds borrowed from garrett state bank thereafter petitioners embarked on a course to avoid disclosing and paying their federal tax_liability this occurred after petitioners attended a seminar in cancun mexico and bought the untaxing propaganda of the american institute that established petitioners’ firm belief there was no requirement to file returns failure_to_file income_tax returns even over an extended period of time does not per se establish fraud 75_tc_1 coulter v commissioner tcmemo_1992_224 an extended pattern of failing to file income_tax returns however may be persuasive circumstantial evidence of fraud 544_f2d_883 5th cir affg tcmemo_1975_368 398_f2d_1002 3d cir grosshandler v commissioner supra coulter v commissioner supra further when a taxpayer’s failure_to_file for several years is viewed in light of his or her previous filing of income_tax returns for prior years the taxpayer’s nonfiling weighs heavily against him or her because the taxpayer is aware of the requirement 84_tc_405 petitioners’ asserted firm belief that they were not required to file income_tax returns is implausible and inconsistent with their own actions petitioners had a consistent history of filing returns and paying taxes yet they failed to file an income_tax return for each of the years at issue despite respondent’s numerous requests to file returns further the record establishes that both petitioners knew they were required to file income_tax returns for example mrs runkle timely filed a federal_income_tax return for her deceased father for as his personal representative petitioners also caused tax returns for the elknur family limited_partnership to be filed for each year through respondent contends and we are persuaded that petitioners’ pattern of failing to file when viewed in light of their history of filing timely income_tax returns for themselves and for others is evidence of petitioners’ fraudulent intent to evade tax_liability understating income moreover consistent failure to report substantial amounts of income over a number of years is standing alone highly persuasive evidence of fraudulent intent see 232_f2d_678 6th cir affg tcmemo_1955_31 temple v commissioner tcmemo_2000_337 affd 62_fedappx_605 6th cir here by petitioners’ own concessions at the time of trial mr runkle had adjusted gross income8 of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for and mrs runkle had adjusted_gross_income of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for respondent argues and we agree that this failure to report such substantial income is evidence of fraud 8the adjusted_gross_income amount is subject_to mr runkle’s claim that he is entitled to business_expenses in excess of those allowed by respondent in the deficiency_notice infra failing to maintain adequate_records a taxpayer’s destruction of books_and_records of his or her income-producing activity further demonstrates a willful attempt to defeat and evade taxes spies v united_states u s pincite 223_f3d_642 7th cir affg tcmemo_1999_171 mr runkle failed to maintain books_and_records for any of his income-producing activities for the years at issue in fact mr runkle testified he regularly threw away his records of income and expenses once he determined whether he had a profit or loss or upon balancing his checkbook while mr runkle maintained check registers for the years at issue he threw them away after he balanced the checkbook likewise mrs runkle destroyed her books_and_records for the canyon kennel for the years at issue while she briefly retained check registers for the kennel activity she also threw away these records she testified that she threw away the bank statement after she balanced the checkbook during the years at issue through these actions respondent argues and we agree that petitioners sought to conceal their income_tax income liability and succeeded in delaying respondent’s determination for the years at issue petitioners’ conscious decisions not to maintain books_and_records coupled with their individual decisions to destroy any available records demonstrates their intent to fraudulently evade their through income_tax liabilities concealing assets concealing assets or income is also an indicium of fraud douge v commissioner f 2d pincite 796_f2d_303 9th cir recklitis v commissioner t c pincite respondent contends and we agree that petitioners took affirmative steps to conceal their income and assets petitioners formed the elknur family limited_partnership and transferred legal_title to their personal_residence to the partnership petitioners formed the partnership a mere days after revenue_agent andrews notified mr runkle that the years and were under examination petitioners also caused the elknur family limited_partnership to acquire assets that have inherent personal recreational value to petitioners including the coachman recreational vehicle for dollar_figure a kawasaki jet ski and a trailer they also created a partnership checking account to which mr runkle deposited insurance commission checks and from which petitioners paid personal expenses including doctor bills and personal loan payments as the general partners of the elknur family limited_partnership petitioners had continued control of the partnership and we find that petitioners used the partnership to conceal their assets and frustrate respondent’s collection efforts failing to cooperate with tax authorities we next consider petitioners’ level of cooperation with respondent failure to cooperate with the internal_revenue_service irs is an indicium of fraud douge v commissioner supra bradford v commissioner supra pincite recklitis v commissioner supra petitioners did not cooperate with respondent’s investigations petitioners actively sought to delay respondent’s investigation by refusing to meet with respondent’s agents or refusing to offer alternative dates on which to meet failing to appear at a scheduled interview caused revenue_agent andrews to issue a summons to mrs runkle to appear on date with her books_and_records when mr runkle phoned revenue_agent andrews to advise him that mr runkle would accompany his wife to the summons conference mr runkle declined the revenue agent’s offer to reschedule a meeting to examine mr runkle’s records a meeting that mr runkle previously refused to attend at the summons conference mrs runkle was accompanied by mr runkle and four other individuals who refused to identify themselves mrs runkle failed to bring any of the requested books_and_records as summoned mrs runkle claimed she needed the personal_residence address of revenue_agent andrews before she would comply with the summons when the revenue_agent provided his business address rather than personal address mrs runkle declared that she considered the conference concluded further petitioners insisted on taping the interview and mr runkle insisted on the revenue agent’s telling mr runkle what code section required him to file tax returns revenue_agent andrews testified that he found this questioning in the presence of four witnesses who refused to identify themselves to be intimidating neither petitioner produced any documents or records to revenue_agent andrews during the course of his examination for and after concluding that petitioners would not comply with his requests revenue_agent andrews had to resort to contacting third parties to verify income information and after referring each petitioner’s case to respondent’s criminal_investigation_division petitioners continued their tactics of failing to attend meetings that necessitated special_agent fabian to issue third-party summonses petitioners on no less than four separate occasions filed petitions to quash respondent’s summonses and prevent respondent’s access to this information a taxpayer’s efforts to quash the commissioner’s summonses may be indicia of fraudulent intent when the taxpayer otherwise refuses to cooperate with the commissioner 87_tc_1458 mr runkle also sought to dissuade third parties from complying with the summonses by threatening to sue the third party if the third party complied with the summons for example mr runkle threatened to sue mr bills of r d if mr bills provided documents of the elknur family limited_partnership pursuant to the third-party_summons issued to r d respondent argues and we agree that petitioners’ actions demonstrate that petitioners intended to impede respondent’s examination and investigation we find that petitioners refused to cooperate with respondent’s agents and their efforts to quash summonses and otherwise hamper his investigation are further indicia of fraudulent intent asserting frivolous arguments petitioners also relied on frivolous and meritless arguments to impede or otherwise hinder respondent’s ability to determine the correct amount of tax_liability petitioners included these arguments in correspondence to respondent9 as well as in support of their numerous petitions to quash respondent’s summonses and in their motion to dismiss this case filed date for example petitioners asserted in their submissions that the 9the court_of_appeals for the third circuit takes the minority view that merely notifying the commissioner that the taxpayer will not comply with filing and payment obligations is inconsistent with an intent to defraud see 792_f2d_91 7th cir affg tcmemo_1985_237 676_f2d_980 3d cir revg tcmemo_1980_571 price v commissioner t c memo this minority view has not been followed in other circuits including the seventh circuit to which this case is appealable see granado v commissioner supra code provisions upon which respondent relied are not positive law courts have rejected positive law arguments as frivolous baseless specious and preposterous 957_fsupp_988 w d mich 621_fsupp_1072 n d ind affd in part and dismissed in part 812_f2d_1410 7th cir moreover mr runkle explained in his opening statement at trial that he understood that the arguments he raised in quashing the summonses and in filing the motion to dismiss were frivolous see eg 103_us_261 a party may be bound by admissions made in the party’s opening statement 738_f2d_26 2d cir he explained that his intent in asserting these arguments was to use them as a negotiation tool to force respondent to concede the fraudulent_failure_to_file additions although tax_protester arguments may not be evidence of fraud in and of themselves they may be indicative of fraud if made in conjunction with affirmative acts designed to evade paying federal_income_tax see 86_tc_1253 fleischner v commissioner tcmemo_1995_389 petitioners took or made affirmative acts designed to evade their tax_liability these affirmative acts include failing to file income_tax returns failing to maintain adequate_records understating substantial income concealing assets failing to make estimated_tax payments for the years at issue and failing to cooperate with tax authorities accordingly we find that petitioners’ affirmative acts are evidence of fraud giving implausible or inconsistent explanations since approximately petitioners have given implausible and inconsistent explanations why they have not filed income_tax returns shortly after purchasing an untaxing service from the american institute petitioners began sending letters to respondent claiming that they were not required to file tax returns and pay taxes petitioners asserted in letters to respondent that they are not taxpayers as defined by the code and though knowledgeable about their taxpaying responsibilities consciously decided to opt_out of the system petitioners also declared to respondent that we no longer volunteer our involvement with your agency or any of its subdivisions and claimed that respondent was operating under color of law and have been attempting to extort money from us in addition despite being fully aware of their legal duty to file a return and after having filed a return each year for more than years before the years at issue petitioners asserted that they had a firm belief that they no longer had a requirement to file a return they acquired this firm belief without consulting with any_tax adviser and even after learning that mr boykens a certified_public_accountant thought that their untaxing idea was crazy we find petitioners’ explanations of their firm belief not credible mr runkle had a paralegal degree and had the intelligence to research the law and understand the statutes he demonstrated this ability at the summons conference when he explained that he had already researched sec_6001 and this section did not require him to file a return petitioners’ actions and correspondence reveal that their belief was not an honest misunderstanding of complex provisions of the code instead it reveals they knew they were required to file returns but failed to do so their asserted belief that the tax law should not apply is an insufficient defense to fraud see 498_us_192 niedringhaus v commissioner t c pincite summary of the badges_of_fraud most of the badges_of_fraud upon which this court customarily relies are present in this case petitioners engaged in a pattern of failing to file income_tax returns despite having the business acumen and knowledge they had sufficient income to require them to file tax returns they filed tax returns for others but not themselves during the years at issue and they stopped filing tax returns for themselves after more than years filing for themselves in addition they deliberately decided not to maintain books_and_records and they destroyed any records they had for the years at issue they concealed their assets through the use of their nominee the elknur family limited_partnership and they refused to cooperate with respondent’s agents they not only refused to cooperate with respondent’s agents but they made unsuccessful efforts to quash or otherwise interfere with respondent’s summonses they intimidated the revenue_agent by appearing at the summons conference and questioning him in the presence of four other individuals who refused to identify themselves they also relied upon frivolous arguments to impede or otherwise hinder respondent’s income_tax determinations and this court’s consideration of this case considering all of the facts and circumstances of this case we find that respondent has proven by clear_and_convincing evidence that petitioners’ failure_to_file an income_tax return for the years at issue was fraudulent accordingly petitioners are liable for the sec_6651 addition_to_tax for the years at issue because of our holding regarding the addition_to_tax under sec_6651 for fraudulent_failure_to_file we need not address whether petitioners are liable for the addition_to_tax under sec_6651 for failure_to_file timely b expenses beyond those allowed in deficiency_notice mr runkle has been a self-employed insurance salesman since and as previously discussed mr runkle refused to cooperate with respondent during the examination for the years and lacking his cooperation respondent determined mr runkle’s net_income for insurance-related sales from third-party information of deposits and checks obtained pursuant to third party summonses as to expenses for mr runkle’s insurance-related activities respondent determined deductions based on insurance-related expenses mr runkle claimed on petitioners’ income_tax returns for and from this analysis respondent determined that mr runkle was entitled to deductions against self-employment insurance_income at the rate of percent mr runkle argues that despite not having any documents to substantiate his expenses he is entitled to deductions at the rate of percent based on what he claims is an industry average we are thus asked to decide whether mr runkle is entitled to insurance-related expenses in excess of the amounts that respondent allowed in the deficiency_notice we begin with two fundamental principles of tax litigation first as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneousdollar_figure rule a see 503_us_79 290_us_111 second deductions are a matter of legislative grace and the taxpayer must show that he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 hradesky v commissioner supra a taxpayer shall keep such permanent records or books of account as are sufficient to establish the amount_of_deductions claimed on the return sec_6001 sec_1_6001-1 e income_tax regs the court need not accept taxpayer's self-serving testimony when the taxpayer fails to present corroborative 10this principle would not be affected by sec_7491 even if it applied to this case which it does not because sec_7491 applies to examinations begun post-date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 sec_7491 would not shift the burden_of_proof to respondent because mr runkle failed to comply with the substantiation requirements and failed to maintain adequate_records see sec_7491 and b see also 116_tc_438 evidence beam v commissioner tcmemo_1990_304 citing 87_tc_74 affd 956_f2d_1166 9th cir if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the deduction this court may approximate the amount of allowable business deductions bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis must exist on which this court can make an approximation 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir we now address whether mr runkle is allowed to deduct insurance-related expenses in excess of the amount respondent allowed in the deficiency_notice mr runkle argues strenuously that despite having no records the cohan_rule allows him to deduct expenses in excess of the amount respondent already allowed we disagree although the cohan_rule allows us to estimate the amount of deductible expenses in certain situations no such situation exists here first mr runkle failed to maintain books_and_records of his income and expenses and he also destroyed what income and expense records he had in addition mr runkle’s actual gross_receipts for the years at issue may have been greater than the amounts respondent determined mr runkle admitted at trial that he had no idea whether respondent identified all of mr runkle’s income because mr runkle failed to keep records therefore we are not obliged to speculate as to the amount of his expenses 970_f2d_412 7th cir affg tcmemo_1990_219 877_f2d_624 7th cir affg tcmemo_1987_295 840_f2d_1379 7th cir a taxpayer who will pay more tax than if he or she had been more forthright should not cause a court to bend the law in the taxpayer’s favor affg tcmemo_1986_78 norgaard v commissioner tcmemo_1989_390 cohan_rule not applicable to estimate gambling_losses where taxpayer failed to establish actual gambling gross_receipts affd on this issue and revd in part 939_f2d_874 9th cir mr runkle presented no evidence to support his claim to additional expense deductions instead he vaguely referred to an industry average the basis for which is not in evidence mr runkle introduced no credible_evidence to substantiate any expenses let alone expenses in excess of the amount respondent allowed in the deficiency_notice accordingly based on the record as a whole we hold that mr runkle is not entitled to deduct any insurance-related expenses in excess of those allowed by respondent in the deficiency_notice c estimated_tax addition respondent also determined each petitioner was liable for an addition_to_tax under sec_6654 for failure to make estimated_tax payments for each of the years at issue sec_6654 provides for an addition_to_tax where an individual underpays estimated_tax the estimated_tax addition is mandatory unless a statutory exception in sec_6654 applies see recklitis v commissioner t c pincite grosshandler v commissioner t c pincite see also 33_tc_1071 reasonable_cause and lack of willful neglect are not relevant considerations for estimated_tax addition the record reflects that mr runkle made one estimated_tax payment of dollar_figure towards his tax_liability for and since that payment in date neither petitioner has made any other estimated_tax payments for the years at issue petitioners failed to present any evidence to contradict respondent’s determination and none of the statutory exceptions under sec_6654 applies we therefore find that petitioners are liable for the addition_to_tax under sec_6654 for underpaying estimated_tax for each of the years at issuedollar_figure d conclusion we have considered petitioners’ other arguments and to the extent they are not addressed we find them to be irrelevant moot or meritless to reflect the foregoing and the concessions of the parties decision will be entered under rule 11the failure to make estimated_tax payments is also a badge of fraud evidencing the taxpayer’s fraudulent intent 102_tc_632 796_f2d_303 9th cir affg tcmemo_1984_601
